DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The patent board reversed all rejections against claims 28 and 36 in the decision mailed 3/2/2022.   Thus, the prior art of record fails to disclose a compression device comprising: one or more conduits coupled to the sleeve and positioned entirely between the outer surface of the sleeve and the one or more inflatable cells, wherein the one or more conduits operably couple the pump to the control unit, and the control unit to the one or more inflatable cells.  These limitations in combination with the rest of the limitations of claim 28 are not taught by the prior art of record.
Similarly, the prior art of record fails to disclose a compression device comprising: one or more conduits integrated with the sleeve and positioned entirely within the outer contour of the sleeve, wherein the one or more conduits operably couple the pump to the control unit, and the control unit to the one or more inflatable cells.  These limitations in combination with the rest of the limitations of claim 36 are not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785